Citation Nr: 0502723	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  02-22 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Winston-Salem, North Carolina


THE ISSUE

Entitlement to special monthly compensation (SMC), based on 
the need for the regular aid and attendance of another person 
(A&A) or housebound status, for accrued benefit purposes.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from September 1950 to 
March 1954.  He died in November 2001.  The appellant is his 
widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 decision that, inter alia, 
denied entitlement to SMC based on the need for A&A, for 
accrued benefit purposes.  The appellant filed a notice of 
disagreement (NOD) in May 2002, and the RO issued a statement 
of the case (SOC) in August 2002.  The appellant filed a 
substantive appeal in November 2002.  In February 2003, the 
RO issued a supplemental SOC (SSOC).  

The appellant failed to appear at a videoconference hearing 
before a Veterans Law Judge that was scheduled for 
December 8, 2004.

For reasons expressed below, this appeal is being remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify the appellant when further action, on her 
part, is required.


REMAND

During the veteran's lifetime, service connection was 
established for idiopathic lobular glomerulonephritis (renal 
disease), rated as 100 percent disabling, from June 8, 2001.

The appellant contends that SMC based on the need for A&A or 
housebound status, for accrued benefit purposes, is warranted 
because VA was aware of the veteran's need for assistance 
with acts of daily living prior to his demise in November 
2001.  

In correspondence received in September 2002 and dated in May 
2002, the appellant specifically requested that the RO obtain 
the veteran's records from the VA Medical Center (VAMC) in 
Salisbury, North Carolina.  The record reflects that the 
veteran had received treatment at the Salisbury VAMC all day 
on April 25, 2001, and there may be other records of 
treatment and/or evaluation of the veteran from that 
facility.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO should obtain and 
associate with the claims file all outstanding records from 
the above-referenced facility, following the procedures set 
forth in 38 C.F.R. § 3.159(c) (2004), as regards obtaining 
records from Federal facilities.

When a veteran has a claim pending at the time of his death, 
as in this case, his surviving spouse may be paid periodic 
monetary benefits to which he was entitled at the time of his 
death, and which were due and unpaid for a period not to 
exceed two years, based on existing ratings or decisions or 
other evidence that was on file when he died.  38 U.S.C.A. § 
5121; 38 C.F.R. § 3.1000.  See also Jones v. West, 136 F.3d 
1296 (Fed. Cir. 1998). 

The Board points out that, effective November 27, 2002, VA 
revised the adjudication regulations dealing with accrued 
benefits to define the term "evidence in the file at date of 
death."  See 67 Fed. Reg. 65707-65708 (2002), (codified at 
38 C.F.R. § 3.1000(d)(4)).  Specifically, for purposes of 
adjudication, evidence in the file at date of death is 
currently defined as "evidence in VA's possession on or 
before the date of the beneficiary's death, even if such 
evidence was not physically located in the VA claims folder 
on or before the date of death."  See 38 C.F.R. 
§ 3.1000(d)(4) (2004).  In this case, the appellant and her 
representative have not been apprised of the revised 
regulation.  Hence, any SSOC that explains the bases for the 
RO's determinations should include citation to and discussion 
of the revised version of 38 C.F.R. § 3.1000(d)(4).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA) and its implementing 
regulations.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full VCAA compliance.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should request from the 
Salisbury VAMC all records of evaluation 
and/or treatment of the veteran's 
idiopathic lobular glomerulonephritis 
(renal disease) from March 26, 1954 (the 
day following the veteran's discharge 
from service) through November 17, 2001 
(the date of the veteran's death), 
following the procedures set forth in 
38 C.F.R. § 3.159 (2004).  All records 
and/or responses should be associated 
with the claims file. 

2.  To help avoid future remand, the RO 
must ensure that the requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If the action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on appeal 
in light of all pertinent evidence and 
legal authority (to specifically include 
the revised version of 38 C.F.R. 
§ 3.1000(d)(4)). 

4.  If the benefits sought on appeal 
remain denied, the RO must furnish to the 
appellant and her representative an 
appropriate SSOC that includes citation 
to and discussion of the revised version 
of 38 C.F.R.§ 3.1000(d)(4), and any 
additional legal authority considered, as 
well as clear reasons and bases for the 
RO's determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).




